Case: 4:21-cv-00054-SPM Doc. #: 1 Filed: 01/13/21 Page: 1 of 11 PagelD #: 16

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI
EASTERN DIVISION

MARCUS D’ADDIO, individually and on
behalf of all others similarly situated,

Plaintiff,
Cause No.
VS.
JURY TRIAL DEMANDED
WELLS FARGO CLEARING SERVICES,
LLC (formerly known as WELLS FARGO
ADVISORS LLC), d/b/a WELLS FARGO
ADVISORS,

Smee? ame Ne” eee” ee ee ie See Ne” ne” Se Ne

Defendant.
COLLECTIVE AND CLASS ACTION COMPLAINT

COMES NOW Plaintiff Marcus D’ Addio, individually and on behalf of all others similarly
situated, by and through his attorneys Brown, LLC and Engelmeyer & Pezzani, LLC, and for his
cause of action against Defendant Wells Fargo Clearing Services, LLC (formerly known as Wells
Fargo Advisors LLC), doing business as Wells Fargo Advisors, states and avers as follows:

INTRODUCTION

1. This is a collective and class action brought pursuant to 29 U.S.C. § 216(b) and
Fed. R. Civ. P. 23 by Plaintiff, Marcus D’ Addio, individually and on behalf of all similarly situated
persons employed by Defendant, arising from Defendant’s willful violations of the Fair Labor
Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., and the Missouri Minimum Wage Law, Mo.
Rev. Stat. §§ 290.500, et seg. (“MMWL”).

2. Defendant offers nationwide financial advisory, brokerage, asset management and
other financial services.

3. Plaintiff and other client associates were hourly-paid, non-exempt employees of
Case: 4:21-cv-00054-SPM Doc. #: 1 Filed: 01/13/21 Page: 2 of 11 PagelD #: 17

Defendant and regularly worked over 40 hours per week, but did not receive overtime
compensation for all such hours due to Defendant’s common unlawful policies that violate the
FLSA and MMWL, including causing hourly-paid employees to report fewer hours on their
timesheets than they actually worked.

4, Plaintiff bring his FLSA claims (Count I) on a collective basis pursuant to 29 U.S.C.
§ 216(b) on behalf of himself and all other similarly situated client associates employed by
Defendant at any time within the three years preceding the commencement of this action through
the date of judgment (the “Collective”), and seeks declaratory relief and unpaid overtime pay,
liquidated damages, fees and costs, and any other remedies to which he may be entitled.

5. Plaintiff bring his MMWL claims (Count II), as well as claims for breach of
contract under Missouri common law (Counts II and III), pursuant to Rule 23 of the Federal Rules
of Civil Procedure on behalf of himself and all other similarly situated client associates employed
by Defendant in Missouri at any time within the two years preceding the commencement of this
action through the date of judgment, and seeks declaratory relief and unpaid straight-time wages
and overtime, liquidated damages, fees and costs, and any other remedies to which he may be
entitled.

THE PARTIES

6. Plaintiff is an adult individual who resides in St. Charles County, State of Missouri.

7. Plaintiff was employed by Defendant as a client associate from approximately
March 2011 to May 2020 and worked in Defendant’s office in Frontenac, Missouri.

8. Defendant Wells Fargo Clearing Services, LLC (formerly known as Wells Fargo
Advisors LLC) is Delaware limited liability company registered in Missouri with its principal

place of business at 1 North Jefferson Street, St. Louis, Missouri 63103.
Case: 4:21-cv-00054-SPM Doc. #: 1 Filed: 01/13/21 Page: 3 of 11 PagelD #: 18

9. Defendant does business as “Wells Fargo Advisors” and offers financial advisory,

brokerage, asset management and other financial services.
JURISDICTION AND VENUE

10. This Court has subject matter jurisdiction over Plaintiff's federal claims pursuant
to 28 U.S.C. § 1331.

11. The Court has supplemental jurisdiction over Plaintiff's state law claims pursuant
to 28 U.S.C. §1367.

12. The Court has personal jurisdiction over Defendant because it is domiciled in
Missouri and because Plaintiff's claims arise out of Defendant’s presence in Missouri.

13. | Venue is proper under 28 U.S.C. § 1391(b) because Defendant resides in this
District and because a substantial part of the events or omissions giving rise to Plaintiff's claim
occurred in this District.

FACTUAL ALLEGATIONS

14. Defendant has and continues to employ client associates.

15. Client associates are responsible for providing support and assistance for the
processing of securities transactions.

16. Client associates are non-exempt employees under the FLSA and MMWL.

17. Client associates are paid an hourly rate of pay.

18. Defendant pays client associates based on the number of hours they report in
Defendant’s electronic timekeeping system.

19, Client associates are scheduled to work at least 5 shifts in most weeks, with most if

not all shifts lasting at least 8 hours.
Case: 4:21-cv-00054-SPM Doc. #: 1 Filed: 01/13/21 Page: 4 of 11 PagelD #: 19

20. Client associates regularly work more hours in a day and/or week than the hours
for which they are scheduled.

21. Client associates regularly work in excess of 8 hours in a day and/or 40 hours in a
week,

22. Defendant maintains a de facto policy of prohibiting client associates from
reporting more hours in a day and/or week than the hours for which they are scheduled.

23.  Defendant’s de facto policy causes associates to only report their scheduled hours,
despite working additional hours.

24.  Asaresult, in many weeks client associates have not been paid for all hours worked,
including hours in excess of 40 in a workweek.

25. Defendant knew and/or recklessly disregarded that its client associates were
working hours in addition to those for which they were scheduled and/or reported in the
timekeeping system.

COLLECTIVE ACTION ALLEGATIONS

26. Plaintiff repeats and re-alleges all preceding paragraphs of the Complaint inclusive,
as if fully set forth herein.

27. Plaintiff brings this claim for relief for violation of the FLSA, both individually and
as a collective action pursuant to Section 216(b) of the FLSA, 29 U.S.C. § 216(b). The proposed
collective is defined as follows:

All client associates employed by Defendant at any time within the three years
preceding the commencement of this action through the date of judgment.

28. Plaintiff has filed his consent in writing pursuant to section 216(b). See Exhibit 1.
29. With respect to the claims set forth in this action, a collective action under the FLSA

is appropriate because the employees described above are “similarly situated” to Plaintiff under
Case: 4:21-cv-00054-SPM Doc. #: 1 Filed: 01/13/21 Page: 5 of 11 PagelD #: 20

29 U.S.C. § 216(b). The collective of employees on behalf of whom Plaintiff brings this collective
action are similarly situated because: (a) they have been or are employed in the same or similar
positions; (b) they were or are subject to the same or similar unlawful practices, policy, or plan
(i.e. Defendant causing hourly-paid employees to report fewer hours on their timesheets than they
actually worked); and (c) their claims are based upon the same factual and legal theories.

30. The employment relationships between Defendant and every Collective member
are the same and differ only by name and rate of pay. The key issues—the amount of
uncompensated time owed to each Collective member—do not vary substantially among the
Collective members.

31. Plaintiff estimates the Collective, including both current and former employees
over the relevant period, will include several hundred members. The precise number of Collective
members should be readily available from a review of Defendant’s personnel and payroll records.

RULE 23 CLASS ACTION ALLEGATIONS

32. Plaintiff brings this action pursuant to Fed R. Civ. P. 23(b)(2) and (b)(3) on his own

behalf and on behalf of:

All client associates employed by Defendant in Missouri at any time within the two
years preceding the commencement of this action through the date of judgment.

Plaintiff reserves the right to amend this definition as necessary.

33. Excluded from the proposed Class are Defendant’s executives, administrative, and
professional employees, including computer professionals and outside sales persons.

34. | The members of the Class are so numerous that joinder of all Class members in this
case would be impractical. Plaintiff reasonably estimates that there are at least 200 Class members.
Class members should be easy to identify from Defendant’s computer systems and electronic

payroll and personnel records.
Case: 4:21-cv-00054-SPM Doc. #: 1 Filed: 01/13/21 Page: 6 of 11 PagelD #: 21

35. There is a well-defined community of interest among Class members and common
questions of law and fact predominate in this action over any questions affecting individual
members of the Class. These common legal and factual questions, include, but are not limited to,
the following:

a. Whether Class members worked more than forty (40) hours per week;

b. Whether Defendant’s policies caused Class members to not report hours worked
over forty (40) in a workweek in their time sheets;

c, Whether Defendant knew that Class members were not reporting hours worked
over forty (40) in a workweek on their time sheets; and

d. Whether Defendant’s conduct was willful and/or not in good faith.

36. Plaintiff's claims are typical of those of the Class in that they and all other Class
members suffered damages as a direct and proximate result of Defendant’s common and systemic
payroll policies and practices. Plaintiff's FLSA and MMWL claims arise from the same policies,
practices, promises and course of conduct as all other Class members’ claims and his legal theories
are based on the same legal theories as all other Class members.

37. Plaintiff will fully and adequately protect the interests of the Class and has retained
counsel who are qualified and experienced in the prosecution of nationwide wage and hour class
actions. Neither Plaintiff nor his counsel have interests that are contrary to, or conflicting with, the
interests of the Class.

38. A class action is superior to other available methods for the fair and efficient
adjudication of this controversy, because, inter alia, it is economically infeasible for Class
members to prosecute individual actions of their own given the relatively small amount of damages
at stake for each individual along with the fear of reprisal by their employer. Prosecution of this

case as a Rule 23 Class action will also eliminate the possibility of duplicative lawsuits.
Case: 4:21-cv-00054-SPM Doc. #: 1 Filed: 01/13/21 Page: 7 of 11 PagelD #: 22

39. This case will be manageable as a Rule 23 Class action. Plaintiff and his counsel
know of no unusual difficulties in this case and Defendant has advanced, networked computer and
payroll systems that will allow the class, wage, and damages issues in this case to be resolved with
relative ease.

40. Because the elements of Rule 23(b)(3) are satisfied in this case, class certification
is appropriate. Shady Grove Orthopedic Assoc., P.A. v. Allstate Ins. Co., 559 U.S. 393; 130 S. Ct.
1431, 1437 (2010) (“[b]y its terms [Rule 23] creates a categorical rule entitling a plaintiff whose
suit meets the specified criteria to pursue his claim as a class action”).

41. | Because Defendant acted and refused to act on grounds that apply generally to the
Class and declaratory relief is appropriate in this case with respect to the Class as a whole, class
certification pursuant to Rule 23(b)(2) is also appropriate.

COUNT I
(Brought on an Individual and Collective Basis)
VIOLATION OF THE FAIR LABOR STANDARDS ACT,
29 U.S.C. § 201, et seg. -- FAILURE TO PAY OVERTIME
42. Plaintiff re-alleges and incorporates all previous paragraphs herein.

43. 290U.S.C. § 207(a)(1) provides:

[N]o employer shall employ any of his employees who in any
workweek is engaged in commerce or in the production of goods for
commerce, or is employed in an enterprise engaged in commerce or
in the production of goods for commerce, for a workweek longer
than forty hours unless such employee receives compensation for his
employment in excess of the hours above specified at a rate not less
than one and one-half times the regular rate at which he is employed.

44, __ At all times relevant to this action, Defendant was an employer under 29 U.S.C. §
203(d) of the FLSA, subject to the provisions of 29 U.S.C. § 201, et seq.
45. Defendant is an enterprise whose annual gross volume of sales made or business

done exceeds $500,000.
Case: 4:21-cv-00054-SPM Doc. #: 1 Filed: 01/13/21 Page: 8 of 11 PagelD #: 23

VIOLATIONS OF MO. REV. STAT. § 290.500
FAILURE TO PAY OVERTIME

54. Plaintiff re-alleges and incorporates all previous paragraphs herein.
55. Mo. Rev. Stat. § 290.505 provides, in relevant part:

1. No employer shall employ any of his employees for a workweek
longer than forty hours unless such employee receives compensation
for his employment in excess of the hours above specified at a rate
not less than one and one-half times the regular rate at which he is
employed.

3. With the exception of employees described in subsection (2), the
overtime requirements of subsection (1) shall not apply to employees
who are exempt from federal minimum wage or overtime
requirements including, but not limited to, the exemptions or hour
calculation formulas specified in 29 U.S.C. Sections 207 and 213,
and any regulations promulgated thereunder.

4. Except as may be otherwise provided under sections 290.500 to
290.530, this section shall be interpreted in accordance with the Fair
Labor Standards Act, 29 U.S.C. Section 201, et seg., as amended, and
the Portal to Portal Act, 29 U.S.C. Section 251, et seq., as amended,
and any regulations promulgated thereunder.
56. Atall times relevant to this action, Defendant was an employers under Mo. Rev. Stat.
§ 290.500(4), subject to the provisions of the MMWL.
57. At all times relevant to this action, Plaintiff and other Class members were
“employees” of Defendant within the meaning of Mo. Rev. Stat. § 290.500(3).
58. Plaintiff and other Class members worked many workweeks in excess of 40 hours
within the last two (2) years.
59. Defendant caused Plaintiff and other members of the Class to not report all of the

hours they worked in excess of forty (40) in a workweek.

60. Atall times relevant to this action, Defendant failed to pay Plaintiff and other Class
Case: 4:21-cv-00054-SPM Doc. #: 1 Filed: 01/13/21 Page: 9 of 11 PagelD #: 24

minimum wage of $7.25 per hour but less than 40 hours per week (i.e., “gap time” claims).

69. As a direct and proximate result of Defendant’s breaches of the contracts alleged

herein, Plaintiff and other Rule 23 Missouri Class members have been damaged, in an amount to

be determined at trial.

RELIEF REQUESTED

WHEREFORE, Plaintiff, Marcus D’Addio, individually and on behalf of all others

similarly situated, by and through his attorneys, requests an entry of an Order the following relief:

a.

Certifying this case as a collective action in accordance with 29 U.S.C. §
216(b) with respect to the FLSA claims set forth herein (Count I);

Certifying this action as a class action (for the Rule 23 Class) pursuant to
Rule 23(b)(2) and (b)(3) with respect to Plaintiffs MMWL and common
law claims (Counts II and III);

Ordering Defendant to disclose in computer format, or in print if no
computer readable format is available, the names and addresses of all
Collective members and Rule 23 Class members, and permitting Plaintiff to
send notice of this action to all those similarly situated individuals,
including the publishing of notice in a manner that is reasonably calculated
to apprise the class members of their rights by law to join and participate in
this lawsuit;

Designating Plaintiff as the representatives of the FLSA Collective and the
Rule 23 Class and undersigned counsel as Class counsel for the same;

Declaring Defendant willfully violated the FLSA and the Department of
Labor’s attendant regulations as cited herein;

Declaring Defendant violated Mo. Rev. Stat. § 290.505 and that said
violations were intentional, willfully oppressive, fraudulent and malicious;

Granting judgment in favor of Plaintiff and against Defendant and awarding
Plaintiff and the FLSA Collective and Rule 23 Class the full amount of
damages and liquidated damages available by law;

Granting judgment in favor of Plaintiff and against Defendant for violation

of the Civil Rights Act and awarding Plaintiff the full amount of damages
and liquidated damages available by law;

11
Case: 4:21-cv-00054-SPM Doc. #: 1 Filed: 01/13/21 Page: 10 of 11 PagelD #: 25

i. Awarding reasonable attorneys’ fees and costs incurred by Plaintiff in filing
this action as provided by statute;

j- Awarding pre- and post-judgment interest to Plaintiff on these damages; and

k. Awarding such other and further relief as this Court deems appropriate.

DEMAND FOR JURY TRIAL
Plaintiff, Marcus D’ Addio, individually and on behalf of all others similarly situated, by
and through his attorneys, hereby demands a trial by jury pursuant to Rule 38 of the Federal Rules
of Civil Procedure and the court rules and statutes made and provided with respect to the above-

entitled cause.

Dated: January 13, 2021
RESPECTFULLY SUBMITTED,

By: /s Anthony M. Pezzani

 

Anthony M. Pezzani, #52900MO
tony@epfirm.com
Emily W. Kalla, #66300MO
emily@epfirm.com
ENGELMEYER & PEZZANI, LLC
13321 N. Outer Forty Road, Suite 300
Chesterfield, MO 63017
Phone: (636) 532-9933
Fax: (314) 863-7793

Local Counsel for Plaintiff

12
Case: 4:21-cv-00054-SPM Doc. #: 1 Filed: 01/13/21 Page: 11 of 11 PagelD #: 26

13

Jason T. Brown
jtb@jtblawgroup.com

Nicholas Conlon
nicholasconlon@jtblawgroup.com
BROWN, LLC

111 Town Square Place, Suite 400
Jersey City, NJ 07310

Phone: (877) 561-0000

Fax: (855) 582-5297

Lead Counsel for Plaintiff
